IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,658



                 EX PARTE GREGORY WAYNE MCAFEE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 04CR1304 IN THE 212TH DISTRICT COURT
                         FROM GALVESTON COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to thirty years’ imprisonment. The Fourteenth Court of Appeals

affirmed his conviction. Mcafee v. State, No. 14-07-00078-CR (Tex. App.–Houston October 21,

2008).

         Applicant contends that his appellate counsel failed to timely notify Applicant that his

conviction had been affirmed.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-07-00078-

CR that affirmed his conviction in Case No. 04CR1304 from the 212th Judicial District Court of

Galveston County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: October 12, 2011
Do not publish